In a negligence to recover damages for personal injuries, medical expenses, etc., defendant appeals, as limited by his brief, from so much of a judgment of the Supreme Court, Kings County, entered March 4,1971, as is against him and in favor of the infant plaintiff, Shragai Brill, upon a jury verdict in the amount of $50,000. Judgment reversed insofar as appealed from, on the law, and, as between said plaintiff and defendant, action severed and new trial on *750the issue of damages granted, with costs to abide the event, unless, within 30 days after entry of the order to be made hereon, said plaintiff serves and files, in the office of the clerk of the trial court a written stipulation consenting to reduce Ins verdict to $40,000 and to the entry of an amended judgment in accordance therewith, in which event the judgment as so amended and reduced is affirmed, without costs. In our opinion the verdict for the infant plaintiff was excessive to the extent indicated herein. Rabin, P. J., Hopkins, Martuscello, Latham and Gulotta, JJ., concur.